Appeal Dismissed and Memorandum Opinion filed June 4, 2019.




                                      In The

                      Fourteenth Court of Appeals

                                NO. 14-19-00102-CV


                          DELMA FUENTES, Appellant

                                        V.

                         LINDA COVINGTON, Appellee

                   On Appeal from the Co Civil Ct at Law No 1
                             Harris County, Texas
                        Trial Court Cause No. 1123309


                           MEMORANDUM OPINION

      This is an appeal from a judgment signed January 14, 2019. The clerk’s
record was filed February 15, 2019. The reporter’s record was not filed. Appellant
has not filed her appellate brief.

      On May 7, 2019, this court issued an order stating that unless appellant filed
a brief on or before May 22, 2019, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.

                                  PER CURIAM

Panel Consists of Justices Wise, Jewell, Hassan.




                                         2